                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN


JEREMY BLANK,

      Plaintiff,

      v.                                            Case No. 19-cv-534

TAMMY POESCHL,

       Defendant.


                                      ORDER


      Pro se plaintiff Jeremy Blank filed his fourth discovery related motion. (ECF

No. 29.) He requests an “in camera inspection” of defendant’s discovery responses.

(Id.) As this court has explained many times, Blank must confer with opposing

counsel in good faith before filing discovery related motions and he must identify a

basis in fact for suspecting that defendant is not properly satisfying discovery

obligations. (See ECF Nos. 23, 30.) Blank has done neither. (ECF No. 31.) Instead,

he continues to assert that opposing counsel is violating ethical rules and conferring

with her would be futile. (ECF No. 33.) The court will require Blank to contact

opposing counsel about this particular discovery dispute before seeking the court’s

assistance. Accordingly, the court will deny his motion for an in camera inspection.

      Before Blank files another discovery related motion, he must attach evidence

showing that he sent opposing counsel correspondence attempting to resolve the

specific discovery issue he is complaining about in that motion. He must also attach




           Case 2:19-cv-00534-NJ Filed 05/20/20 Page 1 of 2 Document 35
opposing counsel’s response so that the court knows what the disagreement is

about. Finally, Blank should be aware that on April 9, 2020, Chief Judge Pamela

Pepper issued a General Order staying discovery deadlines during the time period

the Governor’s Safer at Home Order was in effect and extending the deadlines to 45

days after the Safer at Home Order was lifted. This means that opposing counsel

still has time to respond to Blank’s correspondences and discovery requests.

      NOW, THEREFORE, IT IS ORDERED that the plaintiff’s motion for in

camera inspection (ECF No. 29) is DENIED.

      Dated at Milwaukee, Wisconsin this 20th day of May, 2020.

                                             BY THE COURT:

                                             s/Nancy Joseph
                                             NANCY JOSEPH
                                             United States Magistrate Judge




                                         2


         Case 2:19-cv-00534-NJ Filed 05/20/20 Page 2 of 2 Document 35
